DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/11/2021 is acknowledged. Claims 2, 4, 6, 8 and 12 are canceled, and therefore claims 1, 3, 5, 7 and 9-11 remain pending and are the claims addressed below. The objection previously set forth is withdrawn in view of the cancelation of claim 4. 

Allowable Subject Matter
Claims 1, 3, 5, 7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: TOCHIMOTO et al. (US 2002/0167101), MAEKAWA et al. (US 2004/0175451), and NAPADENSKY (US 2015/0210010) constitute the closest prior art of record.
TOCHIMOTO, MAEKAWA and NAPADENSKY were used to read on the claimed three-dimensional structure forming apparatus (see pages 4-8 of the 06/11/2021 Office action). Applicant amended the claims to include the controller comprising a first control section, a second control section and a switching section. While NAPADENSKY does teach a plurality of operation modes, as applied in the 06/11/2021 Office action, NAPADENSKY fails to explicitly disclose or suggest a controller with a first control section and a second control section. 
Consequently, given the discussion above, it is the Examiner’s assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed three-dimensional .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743